Exhibit 10.2
 
No.： 2014038
 
Northeast Petroleum University
 
National Science and Technology Park
 


 


 


 


 


 


 


 


 


 
House Lease Contract
 


 


 


 


 


 


 


 
1

--------------------------------------------------------------------------------

 
 


No.： 2014038
 
House Lease Contract
 
Lessor (hereinafter referred to as Party A): National Science and Technology
Park Development Co., Ltd. of Daqing Petroleum Institute
 
Lessee (hereinafter referred to as Party B):  Daqing Sunway Technology Co., Ltd.
 
Through full consultation, both parties entered into the Contract, details of
which are as follows:
 
Article 1 Object of the Contract
 
Party A agrees to lease the Room No.320, covering a gross floor area of 169.31
square meters, at Building No.1, Emerging Industry Incubator, 32 Huojuxin
Street, Daqing Hi-tech Industrial Development Zone to Party B as the place for
scientific research, production and office.
 
Article 2 Lease Term
 
Lease term is one year from March 27, 2014 to March 26, 2015.
 
Article 3 Rental Fees
 
After accounting, rental fees of Party B for the house is CNY 25,397.00.
 
Article 4 Fees Collected and Remitted
 
Property fees CNY 3,725.00, heating fees CNY 6,434.00 and apportioned water
(electric) charges CNY 846.00.
 
Article 5 Security Deposit
 
When the Contract is signed, Party B additionally pays CNY 0 to Party A as the
security deposit for lease of the house. In the case that term of the Contract
expires and Party B requests for surrender of the house, Party A shall return
security deposit to Party B without any interest after Party A confirms that all
fees of Party B are cleared and the house rented by Party B is qualified in the
inspection. Security deposit will be used to offset relevant fees on the
condition that Party B fails to repair any damaged housing equipment and public
facility or defaults on fees for use of the house.
 
Total amount of the Contract is CNY 36,402.00 only.
 
Above-mentioned fees shall be paid off before the Contract comes into force upon
signature.
 
Article 6 Other Fees
 
Party B shall bear other incurred fees (electric charges, communication fees,
network fees, separately provided project equipment, etc.) of the house during
the lease term.
 
Party A shall assume property tax and tenure tax of the house involved herein.
 
 
2

--------------------------------------------------------------------------------

 
 
Where Party B needs to renew the lease, Party B shall apply to Party A for such
renewal one month before expiration of the Contract. Upon approval of Party A,
Party B shall pay off all rental fees and sign a new lease contract. Where Party
B does not submit an application for renewal or fails to pay off all rental fees
(namely arrears) when the lease term expires, it shall be deemed that there is
no renewal.
 
Article 7 Rights and Obligations of Party A
 
1. Party A shall ensure that ownership of the house is clear and where there is
any property right dispute related to Party A, Party A shall be responsible for
coordinating and handling the dispute.
 
2. Party A shall hand over the house rented by Party B in a timely manner and
ensure that it can be used normally.
 
3. Party A shall carry out regular inspection on the house and its ancillary
facilities and bear expenses for overhaul of the house, damage of which is not
caused by Party B.
 
4. Party A is entitled to supervise and inspect the house rented by Party B and
production and operation activity of Party B from the aspects of safety,
environmental protection, etc. Where any problem is found for the first time
with little influence, Party A will request Party B to make rectifications
within a time limit. In the event that Party B fails to make rectifications as
scheduled or meet requirements on rectifications, Party A is entitled to
withdraw the house and will not return the security deposit.
 
5. Party A is entitled to take back the house on the condition that the lease
term expires or Party B breaches the Contract.
 
6. Party A is entitled to adjust the fees for use of the house.
 
Article 8 Rights and Obligations of Party B
 
1. Party B is entitled to possess and use the house during the lease term.
 
2. Party B shall not change usage of the house or provide or sublease the house
to a third party.
 
3. Party B shall strictly follow relevant provisions of Party A and shall not
carry out illegal activities in the house.
 
4. Party B shall not privately change house structure, partition the house for
decoration or install air conditioner, plaque, billboard, etc.
 
5. Party B shall not privately change infrastructure such as water, power and
heating.
 
6. Party B shall not use high-power electrical appliance such as electric
furnace and fan heater or appliances burning gaseous fuels.
 
7. Party B shall not paste posters or hang sundries outside the wall or at doors
or windows.
 
8. When lease term of the house expires, Party B shall return the house under a
good condition to Party A. Where the house is partitioned by Party B for the
purpose of decoration with approval from Party A, Party B shall dismantle the
partitions to restore the original state of the house or Party B can maintain
and return the decorated house to Party A without any charges after approval of
Party A is obtained.
 
 
3

--------------------------------------------------------------------------------

 
 
9. During the lease term, Party B shall be responsible for general daily
maintenance and bear relevant expenses. (General maintenance covers natural
ageing or man-made damage of door and window components, locksets, lighting
fixtures, sockets, switches, water supply and heating valves and the like within
the house.)
 
10. Party B shall submit statistical statement of the company to Party A on
schedule.
 
Article 9 Rescission of Contract
 
1. During the lease term, both parties shall not rescind the Contract for no
reason. Where Party A must take back the house for any special reason, Party A
shall inform Party B of this one month in advance and shall return remaining sum
of rental fees as well as security deposit to Party B. Where Party B must
surrender the house for any special reason, Party B shall apply to Party A for
such surrender one month in advance and can go through relevant formalities
after approval from Party A is obtained. 30% of payable fees for the remaining
lease term should be deducted as the liquidated damages. Where Party B
unilaterally terminates the Contract for no reason, Party A will not return
remaining fees.
 
2. Where Party B has any following situation, Party A is entitled to rescind the
Contract and take back the house.
 
(1) Party B privately dismantle and change structure of the house or change
usage of the house.
 
(2) Party B fails to carry out substantial work more than two months after the
time when the house is handed over to Party B for use, or defaults on rental
fees for two months, or fails to submit statistical statement of the company on
schedule.
 
(3) Party B carries out illegal activities in the house.
 
(4) Party B damages the house on purpose.
 
3. Where the Contract needs to be terminated due to national construction,
governmental demolition and force majeure, the Contract shall be rescinded in
accordance with laws and rental fees shall be calculated in accordance with
actual time of lease.
 
Article 10 Liability for Breach of Contract
 
1. Where any party fails to fulfil clauses herein or infringes national laws and
regulations as well as other agreements signed by both parties, such party shall
bear all incurred loss.
 
2. Where Party A fails to hand over the house on schedule, Party A shall pay 2%
of monthly rental fees for each day of delay to Party B as the liquidated
damages. Where Party B fails to pay rental fees on schedule, Party B shall pay
2% of monthly rental fees for each day of delay to Party A as the overdue fine.
 
 
4

--------------------------------------------------------------------------------

 
 
3. After lease term of the house expires, where Party B does not want to renew
the Contract, Party B shall move out of the house five days after the
expiration. Where Party B fails to move out the house on time, Party A will
unconditionally withdraw the right of Party B to use the house. Where Party B
does not move out the house ten days after the expiration, it shall be deemed
that Party B privately possess the house, and Party A is entitled to clear away
articles in the house with relevant departments such as property management and
incurred loss shall be borne by Party B.
 
4. Where the house suffers from damage and loss due to force majeure, both
parties bear no responsibility for each other. The same goes to the situation
that Party B’s relevant equipment is damaged due to equipment failure of
departments such as water supply, power supply and heat supply as well as
network communication providers.
 
Article 11 Supplement of the Contract
 
For matters not mentioned herein, both parties shall sign supplemental
agreement.
 
Article 12 Contract Signing
 
1. The Contract comes into force upon signature and official seal of legal
persons or entrusted agents of legal persons of both parties. For enterprise
without business license, sponsor of such enterprise can sign the Contract on
behalf of the enterprise and official seal can be affixed later after business
license is obtained.
 
2. Matters not set out in the Contract and supplemental agreement shall be
performed in accordance with relevant national laws, regulations and policies.
 
3. Both parties shall solve any dispute arising from execution of the Contract
through consultation. Where consultation fails to work, a lawsuit can be filed
in the people’s court at the place where Party A locates.
 
4. The Contract has   pages and is made in quadruplicate with three copies for
Party A and one copy for Party B.
 
Party A (seal):  National Science and Technology Park Development Co., Ltd. of
Daqing Petroleum Institute
 
Party B (seal): Daqing Sunway Technology Co., Ltd.
     
Person in charge of Management Office (signature):
 
Entrusted agent (signature): graphic [sign1021.jpg]
     
Tel: 6035792
 
Tel:
Person in charge of Science and Technology Park (signature):   graphic
[sign102.jpg]
 
Legal person (signature):
     
Tel:
 
Tel:  
     
Signed on: March 25, 2014
   



 
 
5

--------------------------------------------------------------------------------

 
                              
Security Guarantee Agreement
 


 
Party A: National Science and Technology Park Development Co., Ltd. of Daqing
Petroleum Institute
 
Party B: Daqing Sunway Technology Co., Ltd.
 
In order to ensure that Party B can enjoy a good and safe environment, Party A
and Party B entered into Security Guarantee Agreement through consultation.
 
1. Party A implements the systems of guard on duty for 24 hours, night patrol
and visitor registration, and Party B shall coordinate with Party A. Party A
strictly examine external persons and articles. When any enterprise transports
articles and devices out of the building, it shall show the guard on duty a
written certificate affixed with official seal of property owner and shall
obtain approval from Management Office of National Science and Technology Park.
 
2. Both parties shall strengthen security. Party A is responsible for security
of public area in the building and Party B takes charge of security within the
house. Both parties shall support and coordinate with each other.
 
3. Party B shall not set dormitory within the building. Apart from any person on
duty assigned by the company, other personnel shall not stay within the building
after work.
 
4. Party B shall assist Party A to keep safety device, protective housing,
signal device, safety fence and the like of all facilities and equipment within
the building in a good condition. Any one shall not dismantle or damage them.
Articles, equipment and facilities provided by Party A for Party B shall be in
perfect condition without any damage.
 
5. Party B’s power consumption shall be in strict accordance with stipulated
power supply capacity. Party B shall not privately connect to power source or
change circuits and shall not use high-power electrical appliance such as
electric furnace, fan heater and electric water heater or appliances burning
gaseous fuels. Where Party B goes against above-mentioned provisions, which
results in damage of power distribution equipment and fire accident, Party B
shall bear all responsibility and compensate Party A for all the loss apart from
receiving punishment in accordance with relevant provisions.
 
6. Party B shall not store inflammable and explosive materials as well as
corrosive, poisonous and harmful articles within the building.
 
7. Party B shall carry out decoration and store devices and articles in
accordance with load requirement of the floor. Where the house is damaged due to
overload, Party B shall bear all responsibility and consequence.
 
8. Party B shall strictly adhere to Management Regulations of Daqing City on
Public Security and Fire Control. No flame is allowed in the house, and Party B
shall take care of fire-fighting equipment and shall not move such equipment at
will.
 
 
6

--------------------------------------------------------------------------------

 
 
9. Party B shall strengthen safety education for its staff. Staff of Party B
shall take good care of public property and public facilities and adhere to
sanitary regulations and shall not throw waste, pile up garbage or park cars
here and there. Inner part of the house should be kept clean and tidy and
passage should be kept smooth.
 
10. Person in charge of Party B is the first person in charge for security
within rented area. The person in charge shall assign special person to take
charge of security work and to keep in touch with Party A. Where Party B
violates relevant security management regulations, which results in security
accidents, Party B shall bear all responsibility.
 
11. For matters not mentioned herein, both parties shall solve them through
consultation.
 
12. The Agreement comes into force upon signature and official seal of legal
persons or entrusted agents of legal persons of both parties.
 
13. The Agreement is made in quadruplicate with three copies for Party A and one
copy for Party B.
 
 
Party A (seal):  National Science and Technology Park Development Co., Ltd. of
Daqing Petroleum Institute
 
Party B (seal): Daqing Sunway Technology Co., Ltd.
     
Person in charge of Management Office (signature):
 
Entrusted agent (signature): 
     
Tel: 6035792
 
Tel:
     
Person in charge of Science and Technology Park (signature): 
 
Legal person (signature):
     
Tel:
 
Tel:
     
Signed on: March 25, 2014
   



7